                Case 18-11659-LSS             Doc 332       Filed 03/22/19        Page 1 of 23




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                           Chapter 11
ACAR WIND DOWN, INC., et al.,1
                                                           Case No. 18-11659 (LSS)
                 Debtors.
                                                           (Jointly Administered)

                                                           Re: Docket Nos. 312 and 317

    FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER CONFIRMING
    THE COMBINED DISCLOSURE STATEMENT AND CHAPTER 11 PLAN OF
             LIQUIDATION OF ACAR WIND DOWN, INC., ET AL.

         The above-captioned debtors and debtors in possession (the “Debtors”) have filed (a)

Combined Chapter 11 Plan of Liquidation and Disclosure Statement of ACAR Wind Down, Inc.,

et al. [Docket No. 312] (the “Combined Plan and Disclosure Statement”); (b) the Plan

Supplement [Docket No. 317]; (c) the Motion of Debtors for an Order (i) Approving the

Adequacy of the Disclosures in the Combined Plan and Disclosure Statement on an Interim

Basis, (ii) Scheduling the Confirmation Hearing and Deadline for Filing Objections, (iii)

Establishing Procedures for the Solicitation and Tabulation of Votes to Accept or Reject the

Combined Plan and Disclosure Statement, (iv) Approving the Form of Ballot and Solicitation

Package, and (v) Approving the Notice Provisions [Docket No. 262] (the “Interim Approval

and Procedures Motion”); (d) the Declaration of Justin K. Edelson of Polsinelli PC Regarding

Voting and Tabulation of Ballots Accepting and Rejecting Combined Disclosure Statement and

Chapter 11 Plan of ACAR Wind Down, Inc., et al. [Docket No. 311] (the “Tabulation

Declaration”); (e) the Declaration of Mark Rosenblum, CEO and Chairman of the Debtors, in

Support of Confirmation of the Combined Chapter 11 Plan of Liquidation and Disclosure

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are ACAR Wind Down, Inc. (8125) and 4G Biometrics, LLC (5678). The Debtors’ mailing address is 1365
West Business Park Drive, Suite 100, Orem, Utah 84058.


67636497.2
             Case 18-11659-LSS         Doc 332      Filed 03/22/19    Page 2 of 23




Statement of ACAR Wind Down, Inc., et al. [Docket No. 315] (the “Confirmation

Declaration”); and (f) the Debtors’ Memorandum of Law in Support of Entry of an Order

Confirming the Combined Disclosure Statement and Chapter 11 Plan of ACAR Wind Down, Inc.,

et al. [Docket No. 314] (the “Confirmation Memorandum”); and the Court having entered the

Order (i) Approving the Adequacy of the Disclosures in the Combined Plan and Disclosure

Statement on an Interim Basis, (ii) Scheduling the Confirmation Hearing and Deadline for Filing

Objections, (iii) Establishing Procedures for the Solicitation and Tabulation of Votes to Accept

or Reject the Combined Plan and Disclosure Statement, (iv) Approving the Form of Ballot and

Solicitation Package, and (v) Approving the Notice Provisions [Docket No. 281] (the “Interim

Approval and Procedures Order”), approving, among other things the Combined Plan and

Disclosure Statement on an interim basis, the contents of the Solicitation Package, and the

solicitation procedures and tabulation procedures; and the Court having conducted an evidentiary

hearing to consider confirmation of the Combined Plan and Disclosure Statement on March 20,

2019 (the “Combined Hearing”); and any responses or objections to confirmation of the

Combined Plan and Disclosure Statement raised at or prior to the Combined Hearing

(collectively, the “Objections”) having been resolved, overruled, or withdrawn prior to or during

the Combined Hearing; and upon the record herein; and after due deliberation thereon; and good

and sufficient cause appearing therefor, the Court hereby finds and determines that:




                                                2
67636497.2
              Case 18-11659-LSS        Doc 332       Filed 03/22/19    Page 3 of 23




                    FINDING OF FACT AND CONCLUSIONS OF LAW

         A.    Findings and Conclusions. The findings and conclusions set forth herein and in

the record of the Combined Hearing constitute the Court’s findings of fact and conclusions of

law pursuant to Rule 52 of the Federal Rules of Civil Procedure, as made applicable herein by

Bankruptcy Rules 7052 and 9014. To the extent that any of the following findings of fact

constitute conclusions of law, they are adopted as such. To the extent any of the following

conclusions of law constitute findings of fact, they are adopted as such.

         B.    Jurisdiction, Venue, Core Proceeding. The Court has jurisdiction over the Chapter

11 Cases pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference

from the United States District Court for the District of Delaware dated as of February 29, 2012.

Approval of the disclosures in and confirmation of the Combined Plan and Disclosure Statement

are core proceedings pursuant to 28 U.S.C. § 157(b), and this Court has jurisdiction to enter a

final order with respect thereto. The Debtors are eligible debtors under Bankruptcy Code section

109. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. The Debtors are

the plan proponents in accordance with Bankruptcy Code section 1121(a). On July 15, 2018 (the

“Petition Date”), the Debtors commenced voluntary cases under chapter 11 of the Bankruptcy

Code.

         C.    The Committee. On July 26, 2018, the Office of the United States Trustee for the

District of Delaware (the “U.S. Trustee”) appointed an official committee of unsecured creditors

in the Chapter 11 Cases (the “Committee”).

         D.    Adequate Information. The Combined Plan and Disclosure Statement contains

adequate information within the meaning of Bankruptcy Code section 1125(a).




                                                 3
67636497.2
              Case 18-11659-LSS        Doc 332      Filed 03/22/19   Page 4 of 23




         E.     Interim Approval and Procedures Order Compliance. The Debtors have complied

with the Interim Approval and Procedures Order, including the solicitation process, in all

respects.

         F.     Burden of Proof. The Debtors have the burden of proving the elements of

Bankruptcy Code sections 1125 and 1129(a) and (b) by a preponderance of the evidence. The

Debtors have met their burden with respect to each Debtor and each element of Bankruptcy Code

sections 1125 and 1129.

         G.     Voting. As evidenced by the Tabulation Declaration, votes to accept or reject the

Combined Plan and Disclosure Statement have been solicited and tabulated fairly, in good faith,

and in a manner consistent with the Bankruptcy Code and the Bankruptcy Rules, the solicitation

process set forth in the Interim Approval and Procedures Order, and applicable nonbankruptcy

law.

         H.     Solicitation. The Solicitation Packages were transmitted and served in compliance

with the Bankruptcy Code, the Bankruptcy Rules, including Bankruptcy Rules 3017 and 3018,

and the Interim Approval and Procedures Order. The Form of Ballots adequately addressed the

particular needs of the Chapter 11 Cases and is appropriate to the Holders of Claims in the

Voting Classes, which are impaired under the Combined Plan and Disclosure Statement, and may

receive a distribution under the Combined Plan and Disclosure Statement, and whose votes were,

therefore, solicited.

                (1)     The period during which the Debtors solicited acceptances of the
                        Combined Plan and Disclosure Statement was reasonable in the
                        circumstances of the Chapter 11 Cases and enabled voting creditors to
                        make an informed decision to accept or reject the Combined Plan and
                        Disclosure Statement.

                (2)     The Debtors were not required to solicit the votes from the Holders of
                        Claims or Interests from the following Classes (the “Deemed to Accept
                        Classes”) as each such Class is unimpaired under the Combined Plan and

                                                4
67636497.2
              Case 18-11659-LSS        Doc 332      Filed 03/22/19    Page 5 of 23




                      Disclosure Statement and conclusively presumed to have accepted it:
                      Class 1 (DIP Facility Claims); Class 3 (Other Secured Claims); and Class
                      4 (Priority Claims).

               (3)    The Debtors were not required to solicit votes from the Holders of Claims
                      or Interests in Class 6 (Equity Interests) (the “Deemed to Reject Class”,
                      and together with the Deemed to Accept Classes, the “Non-Voting
                      Classes”), as such Class will receive no recovery under the Combined
                      Plan and Disclosure Statement and is deemed to reject it.

               (4)    As described in the Tabulation Declaration and Confirmation Declaration,
                      the transmittal and service of the Solicitation Packages was timely,
                      adequate, and sufficient under the circumstances. The solicitation of votes
                      on the Combined Plan and Disclosure Statement complied with the
                      Interim Approval and Procedures Order, was appropriate and satisfactory
                      based upon the circumstances of the Chapter 11 Cases, and was in
                      compliance with the provisions of the Bankruptcy Code, the Bankruptcy
                      Rules, and other applicable rules, laws, and regulations. In connection
                      therewith, the Debtors, and any of their affiliates, members, managers,
                      shareholders, partners, employees, attorneys, and advisors of the foregoing
                      are entitled to the protection of Bankruptcy Code section 1125(e).

         I.    Good Faith. The Combined Plan and Disclosure Statement was negotiated in good

faith and at arm’s length, and the Debtors have not engaged in any collusive or unfair conduct in

connection with the Combined Plan and Disclosure Statement.

         J.    Notice. As evidenced by the Tabulation Declaration and Confirmation

Declaration, the transmittal and service of the Solicitation Packages were adequate and sufficient

under the circumstances, and all parties required to be given notice of the Combined Hearing

(including the deadline for filing and serving objections to confirmation of the Combined Plan

and Disclosure Statement) have been given due, proper, timely, and adequate notice in

accordance with the Interim Approval and Procedures Order and in compliance with the

Bankruptcy Code, the Bankruptcy Rules, and applicable nonbankruptcy law, and such parties

have had an opportunity to appear and be heard with respect thereto. No other or further notice is

required.



                                                5
67636497.2
              Case 18-11659-LSS        Doc 332      Filed 03/22/19      Page 6 of 23




         K.    Compliance with the Bankruptcy Code (11 U.S.C. § 1129(a)(1)). The Combined

Plan and Disclosure Statement complies with the applicable provisions of the Bankruptcy Code

and, as required by Bankruptcy Rule 3016, the Combined Plan and Disclosure Statement is dated

and identifies the Debtors as plan proponents, thereby satisfying Bankruptcy Code section

1129(a)(1).

         L.    The Debtors’ Compliance with the Bankruptcy Code (11 U.S.C. § 1129(a)(2)).

The Debtors have complied with all the applicable provisions of the Bankruptcy Code, satisfying

the requirements of Bankruptcy Code section 1129(a)(2).

         M.    Proposed in Good Faith (11 U.S.C. § 1129(a)(3)). The Combined Plan and

Disclosure Statement has been proposed in good faith and not by any means forbidden by law,

thereby satisfying the requirements of Bankruptcy Code section 1129(a)(3).

         N.    Payment for Services or Costs and Expenses (11 U.S.C. § 1129(a)(4)). Any

payment made or to be made by the Debtors, or by person issuing securities or acquiring

property under the Combined Plan and Disclosure Statement, for services or for costs and

expenses in or in connection with the Chapter 11 Cases, or in connection with the Combined

Plan and Disclosure Statement and incident to the Chapter 11 Cases, has been approved by, or is

subject to the approval of, the Court as reasonable, thereby satisfying the requirements of

Bankruptcy Code section 1129(a)(4).

         O.    Plan Administrator, Directors, Officers, and Insiders (11 U.S.C. § 1129(a)(5)). The

Debtors have complied with Bankruptcy Code section 1129(a)(5). The Debtors are liquidating

and, therefore, Bankruptcy Code section 1129(a)(5) is not applicable.

         P.    No Rate Changes (11 U.S.C. § 1129(a)(6)). After confirmation of the Combined

Plan and Disclosure Statement, the Debtors’ businesses will not involve rates established or



                                                6
67636497.2
              Case 18-11659-LSS        Doc 332      Filed 03/22/19    Page 7 of 23




approved by, or otherwise subject to, any governmental regulatory commission. Therefore,

Bankruptcy Code section 1129(a)(6) is not applicable.

         Q.    Best Interest of Creditors (11 U.S.C. § 1129(a)(7)). The Combined Plan and

Disclosure Statement satisfies Bankruptcy Code section 1129(a)(7). The Liquidation Analysis

attached to the Combined Plan and Disclosure Statement and other evidence proffered or

adduced at the Combined Hearing (i) is persuasive and credible, (ii) has not been controverted by

other evidence, and (iii) establishes that each Holder of an impaired Claim or Interest either has

accepted the Combined Plan and Disclosure Statement or will receive or retain under the

Combined Plan and Disclosure Statement, on account of such Claim or Interest, property of a

value, as of the Effective Date, that is not less than the amount that such Holder would receive or

retain if the Debtors were liquidated under chapter 7 of the Bankruptcy Code on such date.

         R.    Acceptance by Certain Classes (11 U.S.C. § 1129(a)(8)). Class 1 (DIP Facility

Claims), Class 3 (Other Secured Claims), and Class 4 (Priority Claims) are unimpaired and

deemed to accept the Combined Plan and Disclosure Statement. Class 2 (First Lien Claims) and

Class 5 (General Unsecured Claims) have voted to accept the Combined Plan and Disclosure

Statement in accordance with Bankruptcy Code section 1126(c). However, Bankruptcy Code

section 1129(a)(8) has not been satisfied because Class 6 (Equity Interests) is deemed to reject

the Combined Plan and Disclosure Statement pursuant to Bankruptcy Code section 1126(g).

However, as set forth below, the Combined Plan and Disclosure Statement is confirmable

because it satisfies the nonconsensual confirmation requirements of Bankruptcy Code section

1129(b).

         S.    Treatment of Administrative Expense Claims and Priority Tax Claims (11 U.S.C.

§ 1129(a)(9)). The treatment of Allowed Administrative Expenses under the Combined Plan and



                                                7
67636497.2
              Case 18-11659-LSS        Doc 332      Filed 03/22/19    Page 8 of 23




Disclosure Statement satisfies Bankruptcy Code section 1129(a)(9)(A). The treatment of Allowed

Priority Tax Claims under the Combined Plan and Disclosure Statement satisfies the

requirements of Bankruptcy Code section 1129(a)(9)(C).

         T.    Acceptance by Impaired Classes (11 U.S.C. § 1129(a)(10)). At least one Class of

Claims that is impaired under the Combined Plan and Disclosure Statement has accepted the

Combined Plan and Disclosure Statement, determined without including any acceptance of the

Combined Plan and Disclosure Statement by an insider, thereby satisfying the requirements of

Bankruptcy Code section 1129(a)(10).

         U.    Feasibility (11 U.S.C. § 1129(a)(11)). Confirmation of the Combined Plan and

Disclosure Statement is not likely to be followed by the liquidation of the Debtors other than as

set forth in the Combined Plan and Disclosure Statement itself, thereby satisfying Bankruptcy

Code section 1129(a)(11).

         V.    Payment of Fees (11 U.S.C. § 1129(a)(12)). The Combined Plan and Disclosure

Statement provides that all fees due and payable pursuant to 28 U.S.C. § 1930 shall by payable

by the Debtors prior to the Effective Date.

         W.    Inapplicable Provisions (11 U.S.C. § 1129(a)(13)-(16)). The Debtors (i) no longer

maintain any retirement plans or other benefit obligations, (ii) do not have domestic support

obligations, (iii) are not individuals, and (iv) are moneyed, business, or commercial corporations;

accordingly, Bankruptcy Code sections 1129(a)(13)-(16) are not applicable to the Combined Plan

and Disclosure Statement.

         X.    Fair and Equitable, No Unfair Discrimination (11 U.S.C. § 1129(b)). Based upon

the evidence proffered, adduced, and presented by the Debtors at the Combined Hearing, the

Combined Plan and Disclosure Statement does not discriminate unfairly against, and is fair and



                                                8
67636497.2
               Case 18-11659-LSS       Doc 332      Filed 03/22/19    Page 9 of 23




equitable with respect to the Deemed to Reject Class as required by Bankruptcy Code section

1129(b)(1) and (b)(2). Therefore, the Combined Plan and Disclosure Statement may be

confirmed notwithstanding the rejection of the Combined Plan and Disclosure Statement by the

Deemed to Reject Class.

         Y.     Only One Plan (11 U.S.C. § 1129(c). The Combined Plan and Disclosure

Statement is the only plan filed in the Chapter 11 Cases, and accordingly, Bankruptcy Code

section 1129(c) is inapplicable in the Chapter 11 Cases.

         Z.     Principal Purpose of the Plan (11 U.S.C. § 1129(d)). The principal purpose of the

Combined Plan and Disclosure Statement is not the avoidance of taxes or the avoidance of the

application of Section 5 of the Securities Act of 1933, and no governmental unit has objected to

the confirmation of the Combined Plan and Disclosure Statement on any such grounds.

Therefore, the Combined Plan and Disclosure Statement satisfies the requirements of Bankruptcy

Code section 1129(d).

         AA.    Good Faith Solicitation (11 U.S.C. § 1125(e)). Based on the record before the

Court, the Debtors and their agents, successors, predecessors, control persons, members, officers,

directors, employees, and agents and their respective attorneys, financial advisors, investment

bankers, accountants, and other professionals retained by such persons, in each case have acted

in “good faith” within the meaning of Bankruptcy Code section 1125(e) in compliance with the

applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and any applicable

nonbankruptcy law, rule, or regulation governing the adequacy of disclosure in connection with

all their respective activities relating to the solicitation of acceptance to the Combined Plan and

Disclosure Statement and their participation in the activities described in Bankruptcy Code

section 1125, and therefore are not, and on account of such offer, issuance, and solicitation will



                                                9
67636497.2
               Case 18-11659-LSS       Doc 332        Filed 03/22/19   Page 10 of 23




not be, liable at any time for the violation of any applicable law, rule, or regulation governing the

solicitation of acceptance or rejections of the Combined Plan and Disclosure Statement and are

entitled to the protections afforded by Bankruptcy Code section 1125(e) and, to the extent such

parties are listed therein, the exculpation provisions found in Article X.B of the Combined Plan

and Disclosure Statement.

         BB.    Implementation. All documents necessary to implement the Combined Plan and

Disclosure Statement, and all other relevant and necessary documents have been developed and

negotiated in good faith and at arm’s length and shall, upon completion of documentation and

execution, and subject to the occurrence of the Effective Date, be valid, binding, and enforceable

agreements and not be in conflict with any federal or state law.

         CC.    Limited Substantive Consolidation. The limited substantive consolidation of the

Estates pursuant to Article VI.B.1 of the Combined Plan and Disclosure Statement is necessary

and critical to implement the Combined Plan and Disclosure Statement.

         DD.    Releases. The Court has jurisdiction under 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware dated as of February 29, 2012 to approve the releases set forth in Article X.C and

Article X.D of the Combined Plan and Disclosure Statement. Pursuant to Bankruptcy Code

section 105(a), approval of the releases and injunction provisions contained in the Combined

Plan and Disclosure Statement is warranted, as established by the record in the Chapter 11 Cases,

because such provisions: (i) are essential to the formulation and implementation of the Combined

Plan and Disclosure Statement, (ii) confer substantial benefits on the Debtors’ Estates, (iii) are

fair, equitable, and reasonable, (iv) are in the best interests of the Debtors and their Estates, and

(v) with respect to the third party releases, have been consented to by the Releasing Parties.



                                                 10
67636497.2
               Case 18-11659-LSS      Doc 332       Filed 03/22/19   Page 11 of 23




         EE.    Exculpation. Pursuant to Bankruptcy Code section 1123(b)(3) and Bankruptcy

Rule 9019(a), the exculpation provisions and the releases set forth in the Combined Plan and

Disclosure Statement and implemented by this Confirmation Order are fair, equitable,

reasonable, and in the best interests of the Debtors, and their Estates, creditors, and equity

holders. The record of the Combined Hearing is sufficient to support the exculpation provision

set forth in Article X.B and the releases provided for in Article X.C and X.D, and the related

injunction in Article X.A. of the Combined Plan and Disclosure Statement. Accordingly, based

on the representations of the parties, and/or the evidence proffered, adduced, and/or presented

and the Combined Hearing, this Court finds that the exculpation provisions set forth in Article

X.B and the releases set forth in Article X.C and X.D, and the related injunction in Article X.A,

of the Combined Plan and Disclosure Statement are consistent with the Bankruptcy Code and

applicable law, as modified by this Confirmation Order.

         FF.    Based on the foregoing, the Combined Plan and Disclosure Statement satisfies the

requirements for confirmation set forth in Bankruptcy Code section 1129.

         NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

THAT:

         1.     Notice of Combined Hearing. Notice of the Combined Hearing complied with the

terms of the Interim Approval and Procedures Order, was appropriate and satisfactory based

upon the circumstances of the Chapter 11 Cases, and was in compliance with the provisions of

the Bankruptcy Code and Bankruptcy Rules.

         2.     Adequate Information. The disclosures contained in the Combined Plan and

Disclosure Statement are approved on a final basis as containing adequate information within the

meaning of Bankruptcy Code section 1125, and any objections to the adequacy of the



                                               11
67636497.2
              Case 18-11659-LSS         Doc 332        Filed 03/22/19   Page 12 of 23




information contained in the Combined Plan and Disclosure Statement not otherwise

consensually resolved are overruled in their entirety.

         3.    Solicitation. The solicitation of votes on the Combined Plan and Disclosure

Statement complied with the Interim Approval and Procedures Order, was appropriate and

satisfactory based upon the circumstances of the Chapter 11 Cases, and was in compliance with

the provisions of the Bankruptcy Code, the Bankruptcy Rules, and applicable nonbankruptcy

law.

         4.    Ballots. The form of Ballots attached as Exhibit 2 to the Interim Approval and

Procedures Order is in compliance with Bankruptcy Rule 3018(c), and substantially conforms to

Official Form Number 14, and is approved in all respects.

         5.    Confirmation of the Combined Plan and Disclosure Statement. The Combined

Plan and Disclosure Statement, attached hereto as Exhibit A, and all exhibits thereto, including

the Creditor Trust Agreement, are approved in all respects. The terms of the Combined Plan and

Disclosure Statement are an integral part of this Confirmation Order.

         6.    Objections Resolved or Overruled. All objections, responses, statements, and

comments in opposition to the Combined Plan and Disclosure Statement, other than those

withdrawn with prejudice, waived, or settled prior to, or on the record at, the Combined Hearing,

shall be, and hereby are, overruled in their entirety.

         7.    Complete Business Solutions Group, Inc. Complete Business Solutions Group,

Inc. d/b/a Par Funding (“CBSG”) filed an objection to confirmation of the Debtors’ Combined

Plan and Disclosure Statement [Docket No. 307]. As discussed on the record at the hearing, the

Debtors do not take any position regarding potential claims against Jeffrey Peterson, and nothing

in the Combined Plan and Disclosure Statement affects any claims that any party may have



                                                  12
67636497.2
              Case 18-11659-LSS       Doc 332       Filed 03/22/19   Page 13 of 23




against Jeffrey Peterson. Additionally, CBSG has asserted that its claim is secured and the

Debtors have asserted that CBSG’s claim is unperfected and should therefore be treated as an

unsecured claim. The Debtors have filed an objection to CBSG’s claim seeking to have that

claim reclassified as a general unsecured claim. Nothing in the Combined Plan and Disclosure

Statement shall be deemed to impact the classification of CBSG’s claim. Additionally, the third-

party releases under Article X of the Combined Plan and Disclosure Statement shall not apply to

CBSG.

         8.    Binding Effect. On the date of and following entry of this Confirmation Order and

subject to the occurrence of the Effective Date, the provisions of the Combined Plan and

Disclosure Statement shall be binding on the Debtors, the Estates, all Holders of Claims and

Interests (irrespective of whether such Claims or Interests are impaired under the Combined Plan

and Disclosure Statement or whether the Holders of such Claims or Interests have accepted the

Combined Plan and Disclosure Statement), any and all non-Debtor parties to executory contracts

and unexpired leases with the Debtors, any other party in interests in the Chapter 11 Cases, and

the respective heirs, executors, administrators, successors, or assigns, if any, of any of the

foregoing.

         9.    Vesting of Assets. As of the Effective Date, pursuant to Bankruptcy Code section

1141(b) and (c), the Creditor Trust Assets shall vest in the Creditor Trust free and clear of all

Claims liens, encumbrances, charges, membership interests, and other interests, except as

otherwise provided in the Combined Plan and Disclosure Statement or this Confirmation Order,

and subject to the terms and conditions of the Combined Plan and Disclosure Statement and this

Confirmation Order. The Debtors, Committee, and Creditor Trustee shall have the power and

authority to enter into the Creditor Trust Agreement on the Effective Date.



                                               13
67636497.2
               Case 18-11659-LSS         Doc 332         Filed 03/22/19   Page 14 of 23




         10.    Implementation of the Combined Plan and Disclosure Statement. The Debtors and

Creditor Trustee are hereby authorized to execute deliver, file, or record such documents,

contracts, instruments, releases, and other agreements, and take such other actions as may be

necessary to effectuate, implement, and further evidence the terms and conditions of the

Combined Plan and Disclosure Statement.

         11.    Creditor Trust. On the Effective Date, the Creditor Trust will be established

pursuant to and in accordance with the terms of the Combined Plan and Disclosure Statement,

and the Creditor Trust Agreement. RSR Consulting, LLC, is appointed as the Creditor Trustee.

The Creditor Trustee shall have such powers, duties, and responsibilities as is provided for in the

Plan and the Creditor Trust Agreement and shall be compensated in accordance with the

Combined Plan and Disclosure Statement and the Creditor Trust Agreement. PFG shall have

standing to object to the actions of the Creditor Trustee by filing a motion with the Bankruptcy

Court. All rights, remedies, claims, and defenses of the Creditor Trustee and PFG with respect to

any such objection shall be expressly reserved.

         12.    Insurance Policies. The Creditor Trustee shall be granted standing, authority,

power and right to assert, prosecute and/or settle the Estate Claims and/or make a claim under

any primary director and officer liability, employment practices liability, or fiduciary liability

insurance policies based upon its powers as a Court-appointed representative of the Estates with

the same or similar abilities possessed by insolvency trustees, receivers, examiners, conservators,

liquidators, rehabilitators or similar officials.

         13.    Substantive Consolidation. As of the Effective Date, and solely for the purposes

of the Chapter 11 Cases, the Debtors’ Estates shall be substantively consolidated.




                                                    14
67636497.2
               Case 18-11659-LSS       Doc 332        Filed 03/22/19   Page 15 of 23




         14.    Rejection of Executory Contracts. Except as set forth in the Combined Plan and

Disclosure Statement, as of the Effective Date, each Executory Contract to which any of the

Debtors is a party is hereby rejected as of the Effective Date unless previously assumed and/or

assigned (including in connection with the Sale and pursuant to the Sale Order), subject to a

pending motion to assume and/or assign, or rejected before the Effective Date.

         15.    Conditions to Effectiveness. The Combined Plan and Disclosure Statement shall

not become effective unless the conditions set forth in Article IX of the Combined Plan and

Disclosure Statement have been satisfied or waived.

         16.    Professional Compensation. Except as provided in the Combined Plan and

Disclosure Statement, all Professionals shall file with the Court applications for compensation

within sixty (60) days after the Effective Date. Upon the Effective Date, any requirement that

Professionals comply with Bankruptcy Code sections 327 through 331 in seeking retention or

compensation for services rendered after such date shall terminate, and Professionals may be

employed and paid in the ordinary course of business without any further notice to, or action,

order, or approval of, the Court. Professional Fee Claims shall be paid in accordance with Article

IV.L of the Combined Plan and Disclosure Statement.

         17.    Binding Exculpation Provision. All exculpation provisions contained herein

and/or in the Combined Plan and Disclosure Statement, including, but not limited to those

contained in Article X.B of the Combined Plan and Disclosure Statement, are approved and shall

be effective and binding on all persons and entities, to the extent provided therein.

         18.    Binding Release Provisions. All release provisions contained herein and/or in the

Combined Plan and Disclosure Statement, including, but not limited to those contained in Article

X.C and X.D of the Combined Plan and Disclosure Statement, are approved and shall be



                                                 15
67636497.2
               Case 18-11659-LSS       Doc 332        Filed 03/22/19   Page 16 of 23




effective and binding on all persons and entities, to the extent provided therein; provided,

however, that no provision of the Combined Plan and Disclosure Statement or this Confirmation

shall be construed to grant a discharge pursuant to Bankruptcy Code section 1141(d).

         19.    Injunctions. Except as otherwise provided in the Combined Plan and Disclosure

Statement or to the extent necessary to enforce the terms and conditions of the Combined Plan

and Disclosure Statement, this Confirmation Order, or a separate order of the Bankruptcy Court,

all entities who have held, hold, or may hold Claims against or Equity Interests in the Debtors

shall be permanently enjoined from taking any of the following actions against any property that

is to be distributed under the terms of the Combined Plan and Disclosure Statement on account

of any such Claims or Equity Interests: (a) commencing or continuing, in any manner or in any

place, any action or other proceeding; (b) enforcing, attaching, collecting, or recovering in any

manner any judgment, award, decree, or order; (c) creating, perfecting, or enforcing any lien or

encumbrance; (d) asserting a setoff, right, subrogation, or recoupment of any kind against any

debt, liability, or obligation due to the Debtors; and (e) commencing or continuing, in any

manner or in any place, any action that does not comply with or is inconsistent with the

provisions of this Combined Plan and Disclosure Statement; provided, however, that such

entities shall not be precluded from exercising their rights pursuant to and consistent with the

terms of the Combined Plan and Disclosure Statement or the Confirmation Order; provided,

further, that the foregoing shall not apply to any acts, omissions, claims, causes of action or other

obligations expressly set forth in and preserved by the Combined Plan and Disclosure Statement

or any defenses thereto. Notwithstanding the foregoing, nothing herein shall be otherwise

deemed to modify, limit, amend or supersede any injunctions or stays granted in the Sale Order.




                                                 16
67636497.2
               Case 18-11659-LSS        Doc 332        Filed 03/22/19   Page 17 of 23




         20.    Preservation of Causes of Action. Pursuant to the Combined Plan and Disclosure

Statement, the Estate Claims shall be and are hereby preserved, except as provided otherwise in

the Combined Plan and Disclosure Statement or any Final Order of this Court.

         21.    Reservation of Rights. Except as expressly set forth herein, the Combined Plan

and Disclosure Statement shall have no force or effect until the Effective Date. None of the filing

of the Combined Plan and Disclosure Statement, any statement or provision contained herein, or

the taking of any action by the Debtors with respect to the Combined Plan and Disclosure

Statement shall be or shall be deemed to be an admission or waiver of any rights of the Debtors,

Holder of Claims or Interests before the Effective Date.

         22.    Payment of Statutory Fees. All fees payable pursuant to 28 U.S.C. § 1930 and/or

31 U.S.C. § 3717, as determined by the Court, shall be paid for each quarter (including any

fraction thereof) by each and every Debtor, as applicable, until the earlier of the time that a

particular case is converted, dismissed, or closed.

         23.    Retention of Jurisdiction. On and after the Effective Date, the Court shall retain

jurisdiction, to the fullest extent possible under law, over all matters arising in, arising under, and

related to the Chapter 11 Cases, the Combined Plan and Disclosure Statement, and the Creditor

Trust Agreement for, among other things:

                a.     to hear and determine any objections to Claims and to address any issues
                       relating to Disputed Claims;

                b.     to enter and implement such orders as may be appropriate in the event this
                       Confirmation Order is for any reason stayed, revoked, modified, or
                       vacated;

                c.     to issue such orders in aid of execution and consummation of the
                       Combined Plan and Disclosure Statement, to the extent authorized by
                       Bankruptcy Code section 1142;

                d.     to consider any amendments to or modifications of the Combined Plan and
                       Disclosure Statement, to cure any defect or omission, or to reconcile any

                                                  17
67636497.2
             Case 18-11659-LSS      Doc 332       Filed 03/22/19   Page 18 of 23




                    inconsistency in any order of the Bankruptcy Court, including, without
                    limitation, this Confirmation Order;

              e.    to hear and determine all requests for compensation and reimbursement of
                    expenses to the extent allowed by the Bankruptcy Court under Bankruptcy
                    Code sections 330 or 503;

              f.    to hear and determine disputes arising in connection with the
                    interpretation, implementation, or enforcement of the Combined Plan and
                    Disclosure Statement;

              g.    to hear and determine disputes arising in connection with the
                    interpretation, implementation, or enforcement of the Sale Order;

              h.    to hear and determine matters concerning state, local, and federal taxes in
                    accordance with Bankruptcy Code sections 346, 505, and 1146;

              i.    to hear any other matter not inconsistent with the Bankruptcy Code;

              j.    to enter the Final Decree;

              k.    to ensure that Distributions to Holders of Allowed Claims are
                    accomplished pursuant to the provisions of the Combined Plan and
                    Disclosure Statement;

              l.    to decide or resolve any motions, adversary proceedings, contested or
                    litigated matters, and any other matters and grant or deny any applications
                    involving the Debtors that may be pending on the Effective Date;

              m.    to issue injunctions, enter and implement other orders, or take such other
                    actions as may be necessary or appropriate to restrain interference by any
                    Person or Entity with the occurrence of the Effective Date or enforcement
                    of the Combined Plan and Disclosure Statement, except as otherwise
                    provided herein;

              n.    to determine any other matters that may arise in connection with or related
                    to the Combined Plan and Disclosure Statement, this Confirmation Order,
                    or any contract, instrument, release, indenture, or other agreement or
                    document created or implemented in connection with the Combined Plan
                    and Disclosure Statement;

              o.    to determine any other matters that may arise in connection with or related
                    to the Sale Order or any contract, instrument, release, indenture, or other
                    agreement or document created or implemented in connection with the
                    Sale Order;

              p.    to enforce, interpret, and determine any disputes arising in connection with
                    any stipulations, orders, judgments, injunctions, exculpations, and rulings

                                             18
67636497.2
               Case 18-11659-LSS       Doc 332        Filed 03/22/19    Page 19 of 23




                       entered in connection with the Chapter 11 Cases (whether or not the
                       Chapter 11 Cases have been closed);

                q.     to resolve disputes concerning any reserves with respect to Disputed
                       Claims or the administration thereof; and

                r.     to resolve any disputes concerning whether a Person or Entity had
                       sufficient notice of the Chapter 11 Cases, the Bar Date, or the
                       Confirmation Hearing for the purpose of determining whether a Claim or
                       Interest is discharged hereunder, or for any other purpose.

         24.    Dissolution of Debtors. On the date of dissolution of a Debtor, members of the

board and executive officer(s) shall be deemed to have resigned.

         25.    Provisions of the Combined Plan and Disclosure Statement and Confirmation

Order Non-Severable and Mutually Dependent. The provisions of the Combined Plan and

Disclosure Statement and this Confirmation Order, including the findings of fact and conclusions

of law as set forth herein, are non-severable and mutually dependent.

         26.    Governing Law. Except to the extent that the Bankruptcy Code or federal law is

applicable, the rights, duties, and obligations arising under the Combined Plan and Disclosure

Statement shall be governed by, and construed and enforced in accordance with, the laws of the

State of Delaware, without giving effect to the principles or conflicts of law thereof.

         27.    Applicable Nonbankruptcy Law. Pursuant to Bankruptcy Code section 1123(a)

and 1142(a), the provisions of this Confirmation Order, the Combined Plan and Disclosure

Statement and related documents or any amendments or modifications thereto shall apply and be

enforceable notwithstanding any otherwise applicable nonbankruptcy law.

         28.    Documents and Instruments. Each federal, state, commonwealth, local, foreign, or

other governmental agency is hereby authorized to accept any and all documents and instruments

necessary or appropriate to effectuate, implement or consummate the transactions contemplated

by the Combined Plan and Disclosure Statement and this Confirmation Order.


                                                 19
67636497.2
               Case 18-11659-LSS        Doc 332       Filed 03/22/19    Page 20 of 23




         29.    Governmental Approvals Not Required. This Confirmation Order shall constitute

all approvals and consents required, if any, by the laws, rules, or regulations of any state or other

governmental authority with respect to the implementation or consummation of the Combined

Plan and Disclosure Statement, any documents, instruments, or agreements, and any

amendments or modifications thereto, and any other acts referred to in, or contemplated by, the

Combined Plan and Disclosure Statement.

         30.    Notice of Entry of Confirmation Order and Effective Date. The form of notice of

Effective Date and entry of this Confirmation Order, attached hereto as Exhibit B (the “Effective

Date Notice”), provides adequate and reasonable notice and is hereby approved. On or within

two (2) Business Days of the Effective Date, the Debtors shall file and serve the Effective Date

Notice on the following parties: (i) all parties filing a notice of appearance and request for

service pursuant to Bankruptcy Rule 2002 in the Chapter 11 Cases; (ii) state, provincial, and

local taxing authorities in which the Debtors did business; (iii) the Internal Revenue Service; (iv)

the Securities and Exchange Commission; (v) the United States Attorney for the District of

Delaware; (vi) Holders of Claims or Interests; (vii) all counterparties to executory contracts and

unexpired leases with the Debtors; (viii) the U.S. Trustee; and (ix) all persons or entities listed on

the Debtors’ creditor mailing matrix.

         31.    United States Reservation of Rights. Nothing in the Combined Plan and

Disclosure Statement or the Confirmation Order shall: (a) affect the rights of the United States, if

any, to assert setoff and recoupment and such rights are expressly preserved and the substantive

consolidation provisions in the Plan shall not affect the requirements of section 6402 of the

Internal Revenue Code and Bankruptcy Code section 553, including but not limited to the

mutuality requirements; (b) require the United States to file a request for payment of an expense



                                                 20
67636497.2
             Case 18-11659-LSS          Doc 332        Filed 03/22/19   Page 21 of 23




described in Bankruptcy Code section 503(b)(1)(B) and (C) as provided in Bankruptcy Code

section 503(b)(1)(D); (c) affect or impair the exercise of the United States’ police and regulatory

powers against the Debtors, the Debtors’ Estates, the Creditor Trust, or any non-Debtor; (d)

release, enjoin or discharge any non-Debtor from any claim, liability, suit, right or cause of

action of the United States nor shall anything in the Combined Plan and Disclosure Statement or

the Confirmation Order enjoin the United States from bringing any claim, suit, right, cause of

action, or other proceeding against any non-Debtor for any liability whatsoever; (e) be construed

as a compromise or settlement of any claim, liability, suit, right, cause of action, or interest of the

United States; or (f) expand or narrow the scope of the relief set forth in Bankruptcy Code

section 505. Administrative expense or priority claims of the United States allowed pursuant to

the Combined Plan and Disclosure Statement or the Bankruptcy Code shall be paid in

accordance with Bankruptcy Code sections 1129, and to the extent applicable, Bankruptcy Code

section 511. Moreover, nothing shall effect a release, discharge or otherwise preclude any claim

whatsoever against any Debtor or any of the Debtors’ Estates by or on behalf of the United

States for any liability arising (a) out of postpetition tax periods for which a required return has

not been filed or (b) as a result of a pending audit or audit that may be performed with respect to

postpetition tax period. Further, nothing shall enjoin the United States from amending any timely

claim against any Debtor or any of the Debtors’ Estates with respect to any tax liability (a)

arising out of postpetition tax periods for which a required tax return has not been filed or (b)

from a pending audit or audit that may be performed with respect to postpetition tax period. Any

tax liability allowed pursuant to the Combined Plan and Disclosure Statement or the Bankruptcy

Code arising (a) out of postpetition tax periods for which a required return has not been filed or

(b) as a result of a pending audit or audit which may be performed with respect to postpetition



                                                  21
67636497.2
               Case 18-11659-LSS       Doc 332       Filed 03/22/19   Page 22 of 23




tax period shall be paid in accordance with Bankruptcy Code section 1129(a)(9)(A) and (C).

Without limiting the foregoing but for the avoidance of doubt, nothing contained in the

Combined Plan and Disclosure Statement or the Confirmation Order shall be deemed to

determine the tax liability of any person or entity, including, but not limited to, the Debtors, the

Debtors’ Estates, and the Creditor Trust, nor shall the Combined Plan and Disclosure Statement

or the Confirmation Order be deemed to have determined the federal tax treatment of any item,

distribution, or entity, including the federal tax consequences of the Combined Plan and

Disclosure Statement, nor shall anything in the Combined Plan and Disclosure Statement or the

Confirmation Order be deemed to have conferred jurisdiction upon the Bankruptcy Court to

make determinations as to federal tax liability and federal tax treatment except as provided under

Bankruptcy Code section 505.

         32.    NOTWITHSTANDING             ANY      LANGUAGE         TO     THE     CONTRARY

CONTAINED IN THE COMBINED PLAN AND DISCLOSURE STATEMENT AND/OR

THE CONFIRMATION ORDER, NO PROVISION OF THE COMBINED PLAN AND

DISCLOSURE STATEMENT OR THE CONFIRMATION ORDER SHALL (I)

PRECLUDE THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION

(THE “SEC”) FROM ENFORCING ITS POLICE OR REGULATORY POWERS; OR

(II) ENJOIN, LIMIT, IMPAIR OR DELAY THE SEC FROM COMMENCING OR

CONTINUING         ANY     CLAIMS,       CAUSES        OF   ACTION,       PROCEEDINGS,          OR

INVESTIGATIONS AGAINST ANY NON-DEBTOR PERSON OR NON-DEBTOR

ENTITY IN ANY FORUM.

         33.    For the avoidance of doubt, nothing in the Combined Plan and Disclosure

Statement or this Confirmation Order shall (a) require PFG to fund the Estates any amounts



                                                22
67636497.2
               Case 18-11659-LSS      Doc 332        Filed 03/22/19   Page 23 of 23




greater than the Trust Funding as set forth in Article VII.E of the Combined Plan and Disclosure

Statement; and (b) contravene, reverse, override, or otherwise change the terms, conditions,

decretals, orders, mandates, claims, interests, priorities, or other provisions previously approved

by the Bankruptcy Court as set forth in the DIP Credit Agreement, the DIP Facility, the Final

DIP Order, the DIP Facility Claims, the DIP Liens, the APA, or the Sale Order, all as amended

or modified from time to time.

         34.    Waiver of Stay. The stay of this Confirmation Order provided by any Bankruptcy

Rule (including, without limitation, Bankruptcy Rules 3020(e), 6004(h), and 6006(d)), whether

for fourteen (14) days or otherwise, is hereby waived, and this Confirmation Order shall be

effective and enforceable immediately upon its entry by the Court.

         35.    Inconsistency. To the extent of any inconsistency between this Confirmation

Order and the Combined Plan and Disclosure Statement, this Confirmation Order shall govern

         36.    No Waiver. The failure to specifically include any particular provision of the

Combined Plan and Disclosure Statement in this Confirmation Order shall not diminish the

effectiveness of such provision nor constitute a waiver thereof, it being the intent of this Court

that the Combined Plan and Disclosure Statement is confirmed in its entirety and incorporated

herein by reference.




        Dated: March 22nd, 2019                       LAURIE SELBER SILVERSTEIN
        Wilmington, Delaware                          UNITED STATES BANKRUPTCY JUDGE
                                                23
67636497.2
